PER CURIAM.
We find no merit to any issue raised on appeal or cross-appeal with the exception of the husband’s contention that the trial court erred in awarding attorney's fees to the wife. The undisputed evidence reveals that the wife received marital property and income substantially equal to the husband, and thus she is in a position to bear the cost of her attorney’s fees. See Cortina v. Cortina, 461 So.2d 964 (Fla. 3d DCA 1984).
REVERSED AND REMANDED.
ERVIN, WENTWORTH and ZEHMER, JJ., concur.